566 F.2d 1044
UNITED STATES of America, Plaintiff-Appellee,v.Robert Richard MUTCHLER and Mike Byrn Green, Defendants-Appellants.
No. 76-1914.
United States Court of Appeals,Fifth Circuit.
Jan. 3, 1978.

PER CURIAM:


1
Upon reconsideration of our September 21, 1977, opinion in this case reported at 559 F.2d 955 (5 Cir. 1977), the following changes are hereby made.


2
(1) The following footnote "2" shall be added at the end of the word "challenges" line twelve from the top of the second column, 559 F.2d at page 958.


3
"Prosecutions clearly are 'similar' where they involve the same offense, the same prosecuting witnesses and the same prosecutor.  That is the rule of this case.  We decline to speculate whether prosecution for a related offense or other variations and combinations of these elements would render a particular situation dissimilar.  That issue should be resolved in the context of determining the impact of such circumstances on an informed, meaningful exercise of the defendants' right to preemptory challenges."


4
(2) Footnote 2 of the September 21, 1977 opinion shall be renumbered as footnote "3", 559 F.2d at page 959.


5
(3) The second and third full paragraphs on page 959 of the September 21, 1977, opinion reported at 559 F.2d 955 (5 Cir. 1977), shall be deleted.